Citation Nr: 0500677	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  02-17 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased initial rating for residuals of 
fracture of the third, fourth and fifth fingers of the right 
hand, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from September 1946 to 
January 1949.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
fractures of the right third, fourth and fifth fingers and 
assigned an initial rating of 10 percent disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the residuals of fractures to his 
third, fourth and fifth fingers of his right hand are more 
severe than the current evaluation assigned since the grant 
of service connection in the September 2001 rating on appeal.  

Upon review of the claims file, the Board finds that a remand 
is necessary in this matter.  The Board notes that the claim 
on appeal was received in November 2000.  Effective on August 
26, 2002, the regulations pertaining to evaluations for 
finger disabilities changed.  See 64 Fed. Reg. 25202-25210 
(May 11, 1999).  Prior to the effective date of the new 
regulations, the veteran's claim for an increased rating may 
only be evaluated under the older criteria. 38 U.S.C.A. § 
5110(g) (West 1991); VAOPGCPREC 3-2000 (April 10, 2000).  
However, from and after the effective date of amendment, both 
the old and the new criteria will be considered. Id. 

Although the RO addressed the revised criteria in its 
November 2002 statement of the case (SOC) and May 2003 
supplemental statement of the case (SSOC), the record does 
not clearly indicate whether the old criteria was considered 
by the RO.  Additionally, the evidence now reflects post 
traumatic changes in the fifth (little) finger, thereby 
requiring the RO to also consider the criteria for evaluating 
arthritis under the pertinent diagnostic codes for this 
finger.  

Moreover, the VA examinations of record do not clearly 
reflect findings on measurements of ranges of motion that 
correlate with the old and new criteria.  Among the 
measurements that need to be made include the measurement of 
the flexion of the fingertips to the palm, either in inches 
or centimeters.  The ratings for Diagnostic Codes 5220-5223 
apply to favorable ankylosis or limited motion permitting 
flexion of the tips to within 2 inches (5.1 cms.) of the 
transverse fold of the palm.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5220-5223, Note (a) (in effect prior to 
August 29, 2002), see also note 3 under the preamble 
preceding Diagnostic Codes 5216-5219 and 5220-5223 (2004).  
In addition under the revised criteria, Diagnostic Code 5229, 
for limitation of motion of the index or long finger, a zero 
percent rating is provided where there is a gap of less than 
one inch (2.5 centimeters) between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is limited by 
no more than 30 degrees (for the major or minor hand). 38 
C.F.R. § 4.71a, Diagnostic Code 5229 (2004).  A 10 percent 
rating is warranted for the major or minor hand where there 
is a gap of more than one inch (2.5 centimeters) between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees. Id.  Thus re-
evaluation is indicated in light of criteria requiring such 
measurements.

Furthermore the VA examinations of record did not clearly 
address any functional loss, especially range of motion was 
caused by pain, weakened movement, excess fatigability, 
incoordination etc.  With the evaluation of musculoskeletal 
disabilities, particularly those involving limitation of 
motion, rating personnel must also consider, in conjunction 
with the otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown , 8 Vet. App. 202, 206 (1995).  Special note 
should be taken of objective indications of pain on pressure 
or manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint. 38 C.F.R. § 4.59 (2004).

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2004).  

In view of the foregoing, this case is remanded for the 
following:  

1.  The AMC should arrange for the 
veteran to undergo an orthopedic 
examination to determine the nature and 
extent of disability from residuals of 
fracture of 3rd,  4th  and 5th fingers.  
Any tests or studies deemed necessary to 
make these determinations should be 
undertaken or ordered by the orthopedist.  
The claims folder, a copy of this remand 
and the old and new rating criteria for 
evaluating finger disabilities must be 
made available to the examiner for review 
before the examination.  .  There should 
be a notation in the report to indicate 
that the records were reviewed.  All 
pertinent medical complaints, symptoms 
and clinical findings should be noted.  
With regard to the following, the 
physician should only address those 
manifestations and findings that are 
attributed to the service-connected 
disabilities.  Note the range of motion 
for the joints of these fingers and 
report on any ankylosis found.  Indicate 
whether motion of the 3rd,  4th  and 5th 
fingers right fingers is possible to 
within 2 inches (5.1 cms.) of the median 
transverse fold of the palm with the 
fingers flexed to the extent possible.  
The physician should also identify any 
objective evidence of pain, painful 
motion, or functional loss due to pain as 
a result of the veteran's disabilities of 
the right 3rd,  4th  and 5th fingers. If 
there is functional ankylosis, the 
position in degrees should be given, if 
feasible.

The extent of any weakened movement, 
excess fatigability or incoordination 
should be specifically assessed.  The 
physician should also express an opinion, 
if feasible, as to whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and express this in 
terms of additional limitation of motion 
during flare-ups.  If not feasible, the 
examiner should so state.  The examiner 
should also state whether or not the 
disabilities associated with these 
fingers result in no effective function 
other than that which would be equally 
well served by an amputation stump with a 
suitable prosthetic appliance.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim.

2.  After the development requested above 
is completed to the extent possible, the 
AMC should readjudicate the claims.  If 
the decision remains adverse, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations to include both the old and 
new criteria for adjudicating 
disabilities of the 3rd, 4th and 5th 
fingers, as well as arthritis of the 5th 
finger.  Also to be considered is 38 
C.F.R. §§ 4.40, 4.45 and 4.59.  DeLuca v. 
Brown , 8 Vet. App. 202, 206 (1995).  .  
An appropriate period of time should be 
allowed for response.  Then, if otherwise 
in order, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




